Citation Nr: 0514192	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  00-21 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for low back pain 
secondary to instability of the iliolumbar and posterior 
sacroiliac ligaments, currently rated as 20 percent 
disabling.  

2.  What evaluation is warranted for right lower extremity 
radiculopathy from September 23, 2002? 

3.  What evaluation is warranted for left lower extremity 
radiculopathy from September 23, 2002?


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The appellant served on active duty from August 1967 to March 
1969.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from the July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia. 

The Board remanded this matter to the RO in April 2001 so 
that certain procedural and evidentiary development could be 
undertaken.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has advanced allegations to the effect that 
September 2004 VA medical examination was inadequate inasmuch 
as the examiner failed to address/elicit his specific 
subjective complaints.  The veteran has also reported that he 
is currently prescribed several medications; epidural 
injections; and use of a TENS unit four times a week for his 
back disability.  Moreover, he asserts that his service-
connected back disability has increased in severity since 
that examination.  In light of the above, the veteran must 
undergo another VA examination to allow an examiner to assess 
the relationship between subjective symptoms and objective 
pathology.  

Additionally, the Board finds that the veteran's August 2003 
statement is a valid notice of disagreement to the April 2003 
rating decision assigning separate compensable evaluations 
for left and right lower extremity radiculopathy.  
Significantly, however, a statement of the case has yet to be 
issued on these matters.  Hence, a remand is required.  
Manlincon v. West, 12 Vet. App. 238 (1999).  
 
Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should make arrangements for 
the veteran to undergo orthopedic and 
neurological examinations to ascertain 
the nature and extent of disability from 
his low back pain secondary to 
instability of the iliolumbar and 
posterior sacroiliac ligaments.  It is 
requested that any examination conducted 
not be performed by an employee of QTC 
Medical Services, and in any event, the 
examination should not be conducted by 
the provider who performed the September 
2004 study.  All tests and studies deemed 
necessary to make this determination 
should be ordered.  The claims folder 
must be made available to the physicians 
for review.  Each physician should 
provide a detailed review of the 
veteran's history, current complaints, 
and the nature and extent of his 
disorder, in accordance with the latest 
AMIE worksheet for an intervertebral disc 
syndrome.  The nature and extent of any 
incapacitating episodes must be fully 
described.

2.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for the 
requested examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the veteran's last known address.  
It should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

3.  After the above development is 
completed, the RO should prepare a new 
rating decision and readjudicate the 
claim, based on all of the evidence of 
record and all pertinent legal authority.  
If any benefit sought continues to be 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

4.  As to the questions what evaluations 
are warranted for left and right lower 
extremity radiculopathy from September 
23, 2002, the RO must issue a statement 
of the case.  The veteran is notified 
that only if he files a timely 
substantive appeal to these latter 
issues, i.e., a substantive appeal filed 
with the RO within 60 days of the 
issuance of the statement of the case, 
may the RO return these latter issues to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

